Exhibit 10.4D

 

NATIONAL COMMERCE CORPORATION 2011 EQUITY INCENTIVE PLAN

PERFORMANCE SHARE AWARD NOTICE

(PERFORMANCE CRITERIA)

 

This Performance Share Award Notice (this “Notice”) evidences an Award of
Performance Shares under the National Commerce Corporation 2011 Equity Incentive
Plan (the “Plan”), subject to the terms of the attached Performance Share Award
Agreement and the Plan. Your Award has been set at a target Award amount (the
“Target Award”) of Performance Shares, as specified below. This Notice
constitutes part of and is subject to the terms and provisions of the Agreement
and the Plan, which are incorporated by reference herein. References to defined
terms in the Plan and the Agreement are capitalized in this Notice. You must
return an executed copy of this Notice to the Company within 30 days of the date
hereof. If you fail to do so, the Administrator may declare your Award to be
null and void.

 

Grant Date: As of January 1, 2016

 

Grantee: [NAME OF GRANTEE]

 

Target Award: [NUMBER OF PERFORMANCE SHARES]

 

Award Period: 4-year period beginning on January 1, 2016 and ending on December
31, 2019, with no Interim Periods.

 

Conditions for Payment:  Payout of your Award (if any) will occur after the
completion of the Award Period. The earned percentage of the Target Award is
based on the Company’s achievement of a specified diluted earnings per share
compound annual growth rate (“EPS CAGR”) over the four years of the Award
Period, as follows:

 

▪     Threshold: 30% of the Grantee’s Target Award is earned if EPS CAGR is
_____%. No shares are earned if EPS CAGR is less than _____%.

 

▪     Target: 100% of the Grantee’s Target Award is earned if EPS CAGR is
_____%.

 

▪     Maximum: 170% of the Grantee’s Target Award is earned if EPS CAGR is
greater than or equal to _____%.

 

▪     Interpolation: The Company will interpolate between the threshold, target
and maximum goals in the manner set forth in the following table:

 

EPS CAGR

Percentage of Target Award

Earned by Grantee

< _____%

No Earned Shares

_____%

30% of Target Award

_____%

72% of Target Award

_____%

100% of Target Award

_____%

128% of Target Award

> or = _____%

170% of Target Award

 

The Company will linearly interpolate between the amounts set forth above.

 

Award Range: Depending on the Company’s EPS CAGR, the Grantee may earn between
0% of the Target Award if the minimum threshold is not reached and 170% of the
Target Award if the maximum threshold is reached.

 

Asset Quality Control Mechanism: In order to receive any payout of your Award,
the Company must have maintained net charge-offs averaging less than 0.60% of
average loans over the 4 years of the Award Period, subject to certain
adjustments in the discretion of the Administrator.

 

 
 

--------------------------------------------------------------------------------

 

 

Deferral of Payment of Award: Payment of your Award, if earned, may be deferred
under the Company’s Deferral of Compensation Plan for Key Employees and
Non-Employee Directors. For deferral purposes, your Award is “performance based”
under Section 409A of the Internal Revenue Code.

 

Acquisitions: In determining the amount of your Award, the Administrator will
take into consideration other factors, such as net charge-off levels from
acquired banks (where the loans in question were not approved by management of
National Bank of Commerce but such problem assets and risks were properly
identified in due diligence). The Administrator will also take into
consideration non-operating costs associated with mergers and acquisitions and
other strategic expansions.

 



 

National Commerce Corporation  

 

 

 

 

 

By:

 

 

 

Printed Name:  

 

  Title:    

 

Date:

 

 



 

I acknowledge that I have carefully read the attached Agreement and the Plan and
agree to be bound by all of the provisions set forth in these documents.

 

Enclosures:

 

GRANTEE:

 

 

 

Performance Share Award Agreement                                Signed:  
National Commerce Corporation 2011     [Grantee]

Equity Incentive Plan

 

Date:

 



 

 
2 

--------------------------------------------------------------------------------

 

 

PERFORMANCE SHARE AWARD AGREEMENT

UNDER THE

NATIONAL COMMERCE CORPORATION 2011 EQUITY INCENTIVE PLAN

 

1.     Terminology. Capitalized terms used in this Performance Share Award
Agreement (this “Agreement”) are defined in the body of this Agreement, the
correlating Performance Share Award Notice, and the Glossary at the end of this
Agreement.

 

2.     Payment of Performance Share Awards.

 

(a)     The Administrator will determine after the close of the Award Period
whether the conditions for payment of the Award have been satisfied and the
amount of any Award payable. If, at the close of the Award Period, the
Administrator determines that a percentage of the Target Award is payable, then,
unless otherwise directed by the Administrator, such percentage of the Target
Award will be paid to you in shares of Common Stock.

 

(b)     For payment of your Award, the number of shares of Common Stock to be
distributed to you shall equal the Fair Market Value of the total Performance
Shares determined by the Administrator to have been earned by you, divided by
the Fair Market Value of a Performance Share, subject to the withholding
described in Section 3 below. To the extent that shares of Common Stock are
available in the treasury of the Company on the date on which payment is to be
made, such shares may be issued in payment of your Award.  Shares of Common
Stock issued in connection with your Award shall be deemed to be issued in
consideration for future services to be rendered or past services actually
rendered to the Company or for its benefit, by you, that the Administrator deems
to have a value at least equal to the aggregate par value thereof.

 

(c)     Except as otherwise set forth herein, and only if and after the
Administrator has determined that the conditions for payment of your Award set
by the Administrator have been satisfied, payment of your Award shall be made as
soon as practical, but in no event later than seventy (70) days after the end of
the Award Period (or Interim Period, as applicable).

 

(d)     If you are in a key management position, or if you are otherwise a
highly compensated employee, and you are determined by the Board to be eligible
to participate in the National Commerce Corporation Deferral of Compensation
Plan for Key Employees and Non-Employee Directors, as such plan may be amended
from time to time, you may elect to defer payment of any Award amounts in
accordance with said plan. In the event that the Company desires for any Award
to be considered “performance based” as defined in Section 409A of the Code and
the Regulations thereunder, all performance criteria shall be established no
later than ninety (90) days into the beginning of the Award Period and such
other conditions as the Treas. Reg. 1.409A-1(e) imposes shall be met.

 

(e)     If the Administrator has determined that there shall be one or more
Interim Periods for your Award and that you have satisfied the conditions for
partial payment of your Award, then, except as otherwise set forth herein, you
shall be entitled to partial payment on account thereof within seventy (70) days
of the end applicable Interim Period. Performance Shares paid to you for an
Interim Period may be retained by you and shall not be repaid to the Company,
notwithstanding that, based on the conditions set for payment at the end of the
Award Period, you would not have been entitled to payment of some or any of your
Award. Any Performance Shares paid to you for an Interim Period during an Award
Period shall be deducted from the Performance Shares to which you are entitled
at the end of the Award Period.

 

(f)     In connection with its determination as to the payment of Performance
Shares, the Administrator has full discretion to adjust criteria or other
established measures to recognize special or nonrecurring situations or
circumstances for the Company, or any other corporation, for any year. The
Administrator also shall have the discretion to modify established measures or
criteria prior to the end of an Award Period to recognize special or
non-recurring situations or circumstances.

 

 
 

--------------------------------------------------------------------------------

 

 

3.      Withholding of Taxes. You hereby authorize withholding from payroll or
any other payment of any kind due to you and otherwise agree to make adequate
provision for foreign, federal, state and local taxes required by law to be
withheld, if any, which arise in connection with your Award. The Company may
require you to make a cash payment to cover any withholding tax obligation as a
condition to payment of the Award. The Administrator may, in its sole
discretion, permit you to satisfy, in whole or in part, any withholding tax
obligation that may arise in connection with your Award, either by electing to
have the Company withhold from the shares of Common Stock to be issued in
payment of the Award, or by electing to deliver to the Company already-owned
shares of Common Stock, in either case having a Fair Market Value equal to the
amount necessary to satisfy the statutory minimum withholding amount due.

 

4.     Adjustments. The Administrator may make various adjustments to your Award
and/or the shares of Common Stock to be delivered in payment for your Award.
Refer to the Plan for detailed information.

 

5.     Issuance of Shares. The shares of Common Stock issued in payment for your
Award shall be uncertificated. As soon as reasonably practicable after the
conditions for payment of your Award have been satisfied, as determined by the
Administrator, the Company or its transfer agent will deliver a notice to you
(or to your designated broker on your behalf) containing the information
required by law with respect to such shares of Common Stock. Such information
will, unless the shares of Common Stock are registered or an exemption from
registration is available under applicable federal and state law, bear a legend
restricting transferability.

 

6.     Termination of Employment. Except as otherwise set forth herein, you must
be employed on the last day of the Award Period (or Interim Period, as
applicable) in order to receive payment (or partial payment, as applicable) of
an Award.

 

(a)     Death or Disability. If, prior to the close of the Award Period, the
Company terminates your employment due to your Total and Permanent Disability or
you decease, then payment of your outstanding Award shall be made as promptly as
possible after your death or the date of such termination of employment due to
your Total and Permanent Disability, as applicable, but in no event later than
March 15 of the calendar year following your death or date of termination, as
applicable. The number of Performance Shares to be paid shall be computed as
follows: first, determine (based on the conditions set by the Administrator for
payment of your Award) the number of Performance Shares that would have been
paid if the Award Period had ended on the December 31st immediately preceding
the date of death or the date of your Total and Permanent Disability; then,
multiply the above-determined number by a fraction, the numerator of which is
the number of months during the subject Award Period that you were an active
Employee, and the denominator of which is the number of months in the Award
Period. This product shall be reduced by any Performance Shares for which
payment has been made with respect to any Interim Period during the Award
Period. In this instance, the Fair Market Value of the Common Stock shall be
based on the twenty (20) days immediately preceding the date of death or the
date of your Total and Permanent Disability.

 

(b)     Other Termination or Discharge. If, prior to the close of the Award
Period, your status as an Employee terminates, and there is no payment due under
the terms of Section 6(a) above or Section 17 below, then all of your
outstanding Performance Shares shall forthwith and automatically be canceled,
and all of your rights as the former holder of such canceled Performance Shares
with respect to such canceled Performance Shares shall forthwith terminate.

 

7.     No Assignment of Interest. Your Award is not transferable by you and
shall not be subject in any manner to alienation, sale, transfer, assignment,
pledge, encumbrance or charge (other than by or to the Company), except (a) by
will or the laws of descent and distribution (with all references herein to your
rights or duties to be deemed to include your beneficiaries or legal
representatives, unless the context otherwise expressly requires); or (b)
subject to the prior approval of the Administrator, for transfers to members of
your “immediate family” (as defined below), charitable institutions or such
other persons or entities approved by the Administrator (subject to such
limitations as the Administrator in its discretion may impose, if necessary, to
comply with applicable securities laws), in each case subject to the condition
that the Administrator be satisfied that such transfer is being made by you for
estate planning, tax planning or donative purposes, and no consideration (other
than nominal consideration or interests in a family partnership, family
corporation or other family-related entity) is received by you therefor. Except
as provided above, during your lifetime, your Award is payable only to you. For
purposes of this Section 7, the term “immediate family” shall include your
spouse, parents, stepparents, children, stepchildren, siblings, mothers and
fathers-in-law, sons and daughters-in-law, brothers and sisters-in-law and any
person sharing your household (other than a tenant or employee).

 

 
2 

--------------------------------------------------------------------------------

 

 

8.     Designation of Beneficiary. You may designate a beneficiary or
beneficiaries (which beneficiary may be an entity other than a natural person)
to receive any payments that may be made following your death. Such designation
may be changed or canceled at any time without the consent of any such
beneficiary. Any such designation, change or cancellation must be made in a form
approved by the Administrator and shall not be effective until received by the
Administrator. If no beneficiary has been named, or the designated beneficiary
or beneficiaries shall have predeceased you, the beneficiary shall be your
spouse or, if no spouse survives you, your estate. If you designate more than
one beneficiary, the rights of such beneficiaries shall be payable in equal
shares, unless you have designated otherwise.

 

9.     Other Agreements. You agree to execute, as a condition of your Award and
at any time thereafter as may reasonably be requested by the Administrator, any
agreements requested by the Administrator pursuant to Section 7(f) of the Plan.

 

10.     Market Stand-Off Agreement. You agree that, following the effective date
of a registration statement of the Company filed under the Securities Act of
1933, as amended, you, for the duration specified by and to the extent requested
by the Company and an underwriter of Common Stock or other securities of the
Company, shall not offer, sell, contract to sell, pledge or otherwise dispose
of, directly or indirectly, any equity securities of the Company, or any
securities convertible into or exchangeable or exercisable for such securities,
enter into a transaction which would have the same effect, or enter into any
swap, hedge or other arrangement that transfers, in whole or in part, any of the
economic consequences of ownership of such securities, whether any such
aforementioned transaction is to be settled by delivery of such securities or
other securities, in cash or otherwise, or publicly disclose the intention to
make any such offer, sale, pledge or disposition, or to enter into any such
transaction, swap, hedge or other arrangement, in each case during the seven
days prior to and the 180 days after the effectiveness of any underwritten
offering of the Company’s equity securities (or such longer or shorter period as
may be requested in writing by the managing underwriter and agreed to in writing
by the Company) (“Market Stand-Off Period”), except as part of such underwritten
registration if otherwise permitted. In addition, you agree to execute any
further letters, agreements and/or other documents requested by the Company or
its underwriters that are consistent with the terms of this Section 10. The
Company may impose stop-transfer instructions with respect to securities subject
to the foregoing restrictions until the end of such Market Stand-Off Period.

 

11.     Investment Intent. You represent and warrant that (a) you will be
receiving the shares of Common Stock in payment for the Award for your own
account and not with a view to distribution within the meaning of the Securities
Act of 1933, as amended, other than as may be effected in compliance with the
Securities Act of 1933, as amended, and the rules and regulations promulgated
thereunder; (b) no one else will have any beneficial interest in such shares;
and (c) you have no present intention of disposing of such shares at any
particular time once received.

 

12.     Restrictions on Resale. You agree not to sell any shares of Common Stock
issued in payment for the Award at a time when applicable laws (including
federal and state securities laws) or Company policies prohibit such a sale.
Further, you acknowledge that resales of stock by persons considered
“affiliates” of the Company under Rule 144 of the Securities Act of 1933, as
amended, which include executive officers of the Company, may be made only in
compliance with the applicable provisions of Rule 144 or pursuant to a separate
registration or exemption for the sale of such shares.

 

13.     Non-Guarantee of Employment or Service Relationship. Nothing in the Plan
or this Agreement will alter your at-will or other service relationship with the
Company, nor be construed as a contract of employment or service relationship
between you and the Company, or as a contractual right for you to continue in
the employ of, or in a service relationship with, the Company for any period of
time, or as a limitation of the right of the Company to discharge you at any
time with or without cause or notice and whether or not such discharge results
in any adverse effect on your interests under the Plan or this Agreement.

 

14.     No Shareholder Rights. You shall not have any of the rights of a
shareholder with respect to shares of Common Stock issued in payment for the
Award unless and until such shares have been issued to you upon the satisfaction
of the conditions of your Award. No adjustment will be made for dividends or
distributions or other rights for which the record date is prior to the date
such shares of Common Stock are issued. You are not entitled to receive any
dividends or dividend equivalents on Performance Shares and have no voting or
any other rights of a Company stockholder with respect to any Performance
Shares. You have no interest in or right to receive any shares of Common Stock
prior to the time when the Administrator determines the form of payment of
Performance Shares pursuant to this Agreement.

 

 
3 

--------------------------------------------------------------------------------

 

 

15.     Company’s Rights. The existence of your Award shall not affect in any
way the right or power of the Company or its shareholders to make or authorize
any or all adjustments, recapitalizations, reorganizations or other changes in
the Company’s capital structure or its business, or any merger or consolidation
of the Company, or any issue of bonds, debentures, preferred or other stocks
with preference ahead of or convertible into, or otherwise affecting, the Common
Stock or the rights thereof, or the dissolution or liquidation of the Company,
or any sale or transfer of all or any part of the Company’s assets or business,
or any other corporate act or proceeding, whether of a similar character or
otherwise.

 

16.     Nature of the Plan. The Company is under no obligation (a) to transfer
amounts credited to your Award account to any trust or escrow account, or (b) to
secure any amount credited to your Award account by any specific assets of the
Company or its Affiliates or any other asset in which the Company or its
Affiliates has an interest. This Agreement shall not be construed to require the
Company or its Affiliates to fund any of the benefits provided hereunder, or to
establish a trust for such purpose. The Company or its Affiliates may make such
arrangements as it desires to provide for the payment of benefits, including,
but not limited to, the establishment of a rabbi trust or such other equivalent
arrangement as the Company may decide. No such arrangement shall change the
nature of the obligation of the Company or its Affiliates or your rights as
provided herein. Neither you nor your beneficiary, estate or personal
representative shall have any rights against the Company or its Affiliates with
respect to any portion of an account or any trust, escrow account or other
arrangement established in connection with this Agreement, except as a general
unsecured creditor.

 

17.     Change in Control. In the event of a Change in Control (as defined in
the Plan), you shall be deemed to have earned Performance Shares with respect to
your Award to the extent outstanding at the date of such Change in Control. The
number of Performance Shares so earned shall be computed by determining (based
on the conditions set by the Administrator for payment of your Award) the number
of Performance Shares that would have been paid if the Award Period had ended on
the December 31st immediately preceding the Change in Control; provided,
however, that in no event shall the number of Performance Shares earned be less
than the Target Award. Thus, in the event of a Change in Control, the minimum
Performance Shares to be awarded shall be equal to the aggregate number of
Performance Shares that would have been awarded at the end of the Award Period
if the conditions for the Target Award had been met. Performance Share Awards
granted in the year of the Change in Control shall be earned at the same
percentage as Awards granted in the year preceding the year of the Change in
Control. Each Performance Share so earned shall, within thirty (30) days
following the Change in Control, be canceled in exchange for either, as
determined by the Administrator, (a) shares of Common Stock in an amount to be
calculated in accordance with the procedures set forth in Section 2(b) above, or
(b) a payment in cash of an amount equal to the Change in Control Price. For
purposes of this Section 17, “Change in Control Price” means the greater of (i)
the Fair Market Value of a share of Common Stock immediately preceding any
transaction resulting in a Change in Control, or (ii) the highest price per
share of Common Stock offered in conjunction with any transaction resulting in a
Change in Control (as determined in good faith by the Administrator if any part
of the offered price is payable other than in cash). 

 

18.     Entire Agreement. This Agreement, together with the correlating
Performance Share Award Notice and the Plan, contain the entire agreement
between you and the Company with respect to your Award. Any oral or written
agreements, representations, warranties, written inducements or other
communications made prior to the execution of this Agreement with respect to
your Award shall be void and ineffective for all purposes.

 

19.     Amendment. This Agreement may be amended from time to time by the
Administrator in its discretion; provided, however, that this Agreement may not
be modified in a manner that would have a material adverse effect on your Award
as determined in the discretion of the Administrator, except as provided in the
Plan or in a written document signed by you and the Company.

 

20.     Conformity with Plan. This Agreement is intended to conform in all
respects with, and is subject to all applicable provisions of, the Plan. In the
event of any ambiguity in this Agreement or any matters as to which this
Agreement is silent, the Plan shall govern. A copy of the Plan is provided to
you with this Agreement.

 

 
4 

--------------------------------------------------------------------------------

 

 

21.     Code Section 409A. The Award granted herein is intended to be exempt
from Code Section 409A (to the extent not deferred under Section 2(d)).
Notwithstanding any provision of this Agreement to the contrary, the Company
reserves the right to amend any Award as the Company deems necessary or
desirable to avoid the imposition of taxes or penalties under Code Section 409A.
In any case, you shall be solely responsible and liable for the satisfaction of
all taxes and penalties that may be imposed on you in connection with the Award
(including any taxes and penalties under Code Section 409A), and neither the
Company nor any of its Affiliates shall be liable for any such taxes or
penalties or have any obligation to indemnify or otherwise hold you harmless
from any or all such taxes or penalties.

 

{Glossary begins on next page}

 

 
5 

--------------------------------------------------------------------------------

 

 

GLOSSARY

 

(a)     “Administrator” means the Board of Directors of the Company or the
Administrator(s) or officer(s) appointed by the Board that have authority to
administer the Plan as provided in Section 3 thereof.

 

(b)     “Affiliate” means any entity, whether now or hereafter existing, which
controls, is controlled by, or is under common control with, the Company. For
this purpose, “control” means ownership of 50% or more of the total combined
voting power or value of all classes of stock or interests of the entity.

 

(c)     “Award” means the award of Performance Shares pursuant to the terms of
the Plan.

 

(d)     “Code” means the Internal Revenue Code of 1986, as amended, and any
regulations promulgated thereunder.

 

(e)     “Common Stock” means voting common stock, par value $0.01 per share of
the Company.

 

(f)     “Company” means National Commerce Corporation, a Delaware corporation,
and includes its Affiliates, except where the context otherwise requires.

 

(g)     “Employee” means any full-time salaried person (including any officer)
employed by the Company or any Affiliate of the Company.

 

(h)     “Fair Market Value” of a share of Common Stock generally means either
the closing price or the average of the high and low sale price per share of
Common Stock on the relevant date, as determined in the Administrator’s
discretion, as reported by the principal market or exchange upon which the
Common Stock is listed or admitted for trade. Refer to the Plan for a detailed
definition of Fair Market Value, including how Fair Market Value is determined
in the event that no sale of Common Stock is reported on the relevant date.

 

(i)     “Grant Date” means as of January 1 of the year in which an Award is
made, or such other date as the Administrator shall otherwise determine.

 

(j)     “Interim Period” means a period of at least one calendar year chosen by
the Administrator commencing with any Grant Date, which period is less than the
Award Period commencing on the Grant Date.

 

(k)     “Performance Share” means the equivalent of one share of Common Stock. 

 

(l)     “Total and Permanent Disability” means the inability to engage in any
substantial gainful activity by reason of any medically determinable physical or
mental impairment which can be expected to result in death or which has lasted
or can be expected to last for a continuous period of not less than twelve
months. The Administrator may require such proof of Total and Permanent
Disability as the Administrator in its sole discretion deems appropriate and the
Administrator’s good faith determination as to whether you are totally and
permanently disabled will be final and binding on all parties concerned.

 

(m)     “You”; “Your” means the recipient of an Award as reflected on the
Performance Share Award Notice. Whenever the Agreement refers to “you” under
circumstances where the provision should logically be construed, as determined
by the Administrator, to apply to your estate, personal representative or
beneficiary to whom your Award may be transferred by will or by the laws of
descent and distribution, the word “you” shall be deemed to include such person.

 

 

6